DETAILED ACTION
Status of Claims
Per Applicant’s response dated 12/08/2021, claims 1-11, 13-19 and 21 are pending; claims 9 and 15 have been newly added and claim 21 has been newly added.

Response to Amendment
With regard to the 35 USC 103 rejections, the Applicant’s arguments have been fully considered and are persuasive. The 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1-11, 13-19 and 21 are allowed. (Renumbered as claims 1-19.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fails to teach the implantable system having the implantable stimulator device and external device as recited in the current application. 
Molnar et al. (US 2011/0264165) teaches an implantable stimulation system comprising a stimulation device having a plurality of leads in which a subset of leads are selectable for generating calibration test stimulation signals having different operating parameters, such that a simulation of an effective area within the implanted tissue (regions) can be modeled and displayed. However, Molnar does not disclose in response to each of the plurality of test currents measures a plurality of voltages at different electrode nodes or at different combinations of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 13, 2022